11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

In re Cody Seth Arpe,                       * Original Habeas Corpus Proceeding

No. 11-18-00073-CV                          * April 12, 2018

                                            * Memorandum Opinion by Bailey, J.
                                              (Panel consists of: Willson, J.,
                                              Bailey, J., and Wright, S.C.J., sitting
                                              by assignment)

      This court has inspected the record in this cause and concludes that Cody Seth
Arpe’s petition for writ of habeas corpus should be granted in part and denied in part.
The February 26, 2018 order revoking suspension is vacated as null and void. The
portions of the February 26, 2018 order holding Cody Seth Arpe in contempt for failure
to pay on March 1 and August 1, 2017, are stricken from that order; however, the
remainder of the February 26, 2018 order of contempt is left intact. The bond previously
set by this court is hereby revoked, and Cody Seth Arpe is remanded to custody.